Case 2:20-cv-06298-JWH-E Document 63-6 Filed 11/20/20 Page 1 of 4 Page ID #:1168




  1   Peter E. Perkowski (SBN 199491)
      peter@perkowskilegal.com
  2   Matthew P. Kelly (SBN 224297)
      matt@perkowskilegal.com
  3   PERKOWSKI LEGAL, PC
      445 S. Figueroa Street, Suite 3100
  4   Los Angeles, California 90071
      Telephone: (213) 426-2137
  5
      Attorneys for Defendants OKULARITY, INC. and JON NICOLINI
  6
      David Quinto (Bar No. 106232)
  7   Joanna Ardalan (Bar No. 285384)
      jardalan@onellp.com
  8   ONE LLP
      9301 Wilshire Boulevard, Penthouse Suite
  9   Beverly Hills, CA 90210
      Telephone: (310) 866-5157
 10
      Peter R. Afrasiabi (Bar No. 193336)
 11   pafrasiabi@onellp.com
      ONE LLP
 12   4000 MacArthur Boulevard, East Tower Suite 500
      Newport Beach, CA 92660
 13   Telephone: (949) 502-2870
 14   Attorneys for Defendants BACKGRID USA, INC., SPLASH
      NEWS AND PICTURE AGENCY, LLC, and XPOSURE PHOTO
 15   AGENCY, INC.
 16
                               UNITED STATES DISTRICT COURT
 17
                          CENTRAL DISTRICT OF CALIFORNIA
 18

 19   ENTTECH MEDIA GROUP LLC,               Case No. 2:20-cv-06298 JWH (Ex)
 20               Plaintiff,                 Hon. John W. Holcomb
 21   v.                                     DECLARATION OF DAVID QUINTO
                                             IN SUPPORT OF DEFENDANTS’
 22   OKULARITY, INC. et al.,                JOINT MEMORANDUM OF POINTS
                                             & AUTHORITIES RE ORDER TO
 23               Defendants.                SHOW CAUSE FOR IMPOSITION
                                             OF SANCTIONS
 24
                                             Date:               December 11, 2020
 25                                          Time:               9:00 a.m.
                                             Place:              By videoconference
 26
                                             Compl. filed:       July 15, 2020
 27
                                             No Trial Date Set
 28

                                  DAVID QUINTO DECLARATION
Case 2:20-cv-06298-JWH-E Document 63-6 Filed 11/20/20 Page 2 of 4 Page ID #:1169




  1         1.     I, David Quinto, am a lawyer at One LLP and represent the Photo
  2   Agencies in the above captioned litigation. I have personal knowledge of the facts
  3   stated herein and if called to testify could and would testify as follows:
  4         2.     Attached as Exhibit A is a true and correct copy of an e-mail message I
  5   received from Mr. Tauler. It is a print-to-pdf from a forwarded copy, which the
  6   forwarded content deleted.
  7

  8         I declare under penalty of perjury that the facts stated herein are true and
  9   correct.
 10         Executed on November 20, 2020 in Los Angeles, California.
 11

 12
                                              David Quinto
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  1

                                 DAVID QUINTO DECLARATION
Case 2:20-cv-06298-JWH-E Document 63-6 Filed 11/20/20 Page 3 of 4 Page ID #:1170




          EXHIBIT A
     Case 2:20-cv-06298-JWH-E Document 63-6 Filed 11/20/20 Page 4 of 4 Page ID #:1171


Jo Ardalan

Subject:           FW: Ginsberg/Backgrid/Paper Mag




From: Robert Tauler <rtauler@taulersmith.com>
Sent: Thursday, September 17, 2020 7:53 PM
To: David Quinto <dquinto@onellp.com>
Subject: Ginsberg/Backgrid/Paper Mag

FRE 408

Mr. Quinto,

I understand that Steve Ginsberg made a call to Tom Florio, CEO of Paper Mag/ENTTech and that
Mr. Ginsberg would be reaching out to your firm regarding advancing towards a resolution.

Please let me know if I am mistaken or if I should direct my communications to someone else at your
firm. Otherwise, please call me at the number below tomorrow anytime to discuss.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd., Suite 510
Los Angeles, CA 90017
(213) 927-9270
www.taulersmith.com




                                                     1
